TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00298-CV


Car Traders, Inc. and Carmelo Luis Velez, Appellants

v.

Roy James, Appellee




FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
NO. 2000V-139, HONORABLE DANIEL R. BECK, JUDGE PRESIDING





	Appellants Car Traders, Inc. and Carmelo Luis Velez have informed this Court that they no
longer wish to pursue their appeal and understand that it will be dismissed for want of prosecution. 
Accordingly, we dismiss this appeal for want of prosecution on our own motion.


  
						Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Prosecution
Filed:   May 31, 2002
Do Not Publish